Case: 19-14136   Date Filed: 07/07/2020   Page: 1 of 19



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14136
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 7:18-cv-00446-LSC



REGINALD ERIC SPROWL,

                                                            Plaintiff-Appellant,

                                  versus

MERCEDES-BENZ U.S. INTERNATIONAL, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (July 7, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and BRANCH, Circuit
Judges.

PER CURIAM:
              Case: 19-14136     Date Filed: 07/07/2020   Page: 2 of 19



      Reginald “Eric” Sprowl appeals from the district court’s grant of summary

judgment in favor of his former employer, Mercedes-Benz U.S. International, Inc.

(hereinafter “Mercedes-Benz”), in his case alleging race-based discrimination,

retaliation, and constructive discharge in violation of 42 U.S.C. § 1981 and Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Sprowl argues that

the district court erred in granting Mercedes-Benz’s motion for summary judgment

because (1) Mercedes-Benz’s proffered legitimate, nondiscriminatory reasons for

not promoting him were pretext for discrimination, (2) he established a prima facie

case of retaliation and that Mercedes-Benz’s proffered reasons were pretext, and

(3) he presented sufficient evidence of discriminatory harassment to submit the

constructive discharge claim to a jury. After review, we affirm.

                                  I.     Background

      In March 2017, Sprowl, a black male, resigned from his position as a

maintenance technician at Mercedes-Benz, which he had held since September

2012. Approximately a year later, on March 22, 2018, Sprowl filed a complaint

against Mercedes-Benz, alleging violations of Title VII and 42 U.S.C. § 1981.

Specifically, Sprowl’s amended complaint alleged that Mercedes-Benz denied him

promotion to team leader because of his race, retaliated against him for filing a

racial discrimination complaint, and constructively discharged him. After

discovery, Mercedes-Benz moved for summary judgment. Along with its motion,


                                          2
               Case: 19-14136       Date Filed: 07/07/2020      Page: 3 of 19



Mercedes-Benz filed a series of exhibits which demonstrated the following

undisputed facts.

       In September 2012, Sprowl began working at Mercedes-Benz as a

maintenance technician team member in “Zone 2.” Each six-person maintenance

team included a “team leader.” A “team leader” is one rank above a “team

member,” and, as the title suggests, directs the team. A “group leader,” in turn,

supervises the team leaders. The group leader also conducts the team members’

performance evaluations. 1 Above the group leader is the maintenance manager.

Scotty Morris was Sprowl’s group leader and Scott McCall was the maintenance

manager.

       In 2015, the acting team leader of Sprowl’s team, Ken Gamble, called a

group of black employees “wild animals swinging in trees.” Sprowl complained

about this comment to Morris, and the HR department investigated the complaint.

Gamble was discharged shortly after.

       Sprowl claimed his relationship with Morris soured after this incident

because Morris rated him as “Needs Development” in the potential appraisal




       1
        The performance evaluations consist of two parts. First, the employer reviews the
employee’s performance in their current job. A score of 3.00 or higher shows that the employee
“Meets Expectations.” Second and separately, the employer rates the employee’s potential for
advancement to other positions. This potential appraisal results in either “Ready” or “Needs
Development” labels.

                                              3
                Case: 19-14136        Date Filed: 07/07/2020        Page: 4 of 19



category on every performance review. 2 Sprowl also came to believe that Morris

had turned Sprowl’s colleagues against him after he complained about Gamble; he

noticed that, after they spoke with Morris, colleagues who had once greeted him

and talked with him no longer did so. However, Sprowl did not hear Morris telling

anyone not to associate with or not to be friendly towards him.3 Further, none of

the team members said anything to Morris about Gamble’s termination, and Morris

himself was unaware of any campaign to bring Gamble back to work. Morris

knew that Gamble’s termination stemmed from Sprowl’s complaints, but none of

the team members had personally expressed any resentment about this fact to him.

       In January 2016, Mercedes-Benz posted an opening for a team leader

position (the “2016 team leader promotion”) and Sprowl signed up for

consideration. The promotional process at Mercedes-Benz consisted of the



       2
         Sprowl had received two performance reviews from Morris prior to his complaint about
Gamble and application for the promotion. In 2013, Sprowl received a performance review from
Morris who gave him a performance evaluation score of 3.00 and a “Needs Development”
potential appraisal rating. With regard to the potential appraisal rating, Morris stated that Sprowl
was progressing well but needed to continue to develop his technical skills, take a leadership role
on a project or assignment, and cross-train in other areas of the shop, which he could do by
volunteering to work during his off week. Morris also suggested specific courses Sprowl could
take to improve his leadership qualities. In his 2014 performance review, Morris again gave him
a performance evaluation score of 3.00 and a “Needs Development” potential appraisal rating
along with similar suggestions for improvement. Sprowl did not receive a performance review
in 2015.
       3
         Sprowl felt particularly uncomfortable around one coworker, Sprayberry, who tried to
help Gamble get his job back and told others at the plant that Gamble was not a racist. But after
Sprowl reported this behavior to the HR department and also to one of the managers, he stopped
hearing as much about Sprayberry’s behavior.
                                                 4
                Case: 19-14136        Date Filed: 07/07/2020       Page: 5 of 19



following steps: (1) signing up for the promotion on the self-nomination form; (2)

attending the team leader academy; and (3) receiving a peer review and

performance evaluation. In addition, to be considered, the employee needed to

complete the “Team Leader Assessment,” and have a current performance review

on file. The performance review itself was a two-part process consisting of an

evaluation of (1) the employee’s skill level (the “performance evaluation”) and (2)

the employee’s ability and readiness to develop to the next level (the “potential

appraisal”).4 The selection decision was made jointly between Morris, the group

leader, and McCall, the maintenance manager.

       Pursuant to this process, Mercedes-Benz circulated a peer input form, which

allowed a promotional candidate’s coworkers to comment about whether they

thought the candidate would be a good team leader. Sprowl noticed that his name

was not listed on the peer input forms and sent Morris an email requesting an



       4
          A member of the Mercedes-Benz HR department further explained Mercedes-Benz’s
team leader promotional process as follows. Team members who signed up to be considered for
a promotion to team leader and who met certain basic requirements were evaluated and given
either 1 or 2 points for each of 3 separate criteria: (1) the team member assessment (scores of 29
and above resulted in 2 points, while scores less than 29 resulted in 1 point); (2) the potential
appraisal rating (a rating of “Ready” resulted in 2 points, while a rating of “Needs Development”
resulted in 1 point); and (3) the peer input ratings (scores of 3.5 and above resulted in 2 points,
while scores less than 3.5 resulted in 1 point). Members who received 2 points for each category
were designated as “Ready 1,” those who received 2 points for 2 out of the 3 categories were
designated as “Ready 2,” and those who received 1 point in 2 or more categories were designated
as “Needs Development.” Mercedes-Benz management then filled the team leader position from
the candidates who were designated “Ready 1” or “Ready 2,” while those designated “Needs
Development” overall were ineligible for promotion. Morris never saw any part of the peer
review process except for the ultimate score from the HR department.
                                                5
                Case: 19-14136        Date Filed: 07/07/2020       Page: 6 of 19



explanation for the omission. Morris responded that there had been a mistake as a

result of a mix-up between Sprowl’s first name, “Reginald,” and the name he went

by, “Eric.”5 Mercedes-Benz then amended the peer input sheet and handed out the

new sheets to the employees.

       Because Sprowl did not have a current performance review, Morris

conducted a review in February 2016. Morris gave Sprowl a performance

evaluation score of 3.04, which was 0.04 higher than his last evaluation. Morris

gave him a “Needs Development” potential appraisal rating, explaining that he was

not ready for promotion at that time because he needed more exposure to a

particular area of the maintenance crew, “East End of Zone 1,” and to cross-train in

other areas of the shop. Morris also recommended that Sprowl demonstrate his

leadership skills by filling in for the team leader when he was absent, filling out the

Daily Turnover Report, and leading a project in a neighboring area of the facility. 6

In the employee comment section of the review, Sprowl took umbrage with these

recommendations. He claimed that he had worked on both ends of Zone 1,


       5
        The HR employee who made this mistake was did not know Sprowl and was unaware
of Sprowl’s race.
       6
         These comments differ from his comments for “Needs Development” on the past two
evaluations in 2013 and 2014. For example, in 2013 and 2014, Morris noted that Sprowl
generally needed to “continue to develop his technical skills” and “[t]ake a leadership role on a
project or assignment. In 2016, Morris gave more specific and focused steps, such as “needs
more exposure to the East End of Zone 1” and “could show his leadership skills by filling in for
his [Team Leader] when he is off shift.”

                                                6
               Case: 19-14136       Date Filed: 07/07/2020      Page: 7 of 19



including the east end for about a year. He further stated that he believed his

“Needs Development” potential appraisal rating was an unfair assessment intended

to keep him from obtaining the team leader position.7

       Ten Mercedes-Benz employees applied for the 2016 team leader promotion

and three were selected. Sprowl—the only candidate who was not white—was not

one of those three. The three candidates selected had been received either a

“Ready 1” or “Ready 2” promotion rating, as opposed to Sprowl’s “Needs

Development” promotion rating, which disqualified him. 8 Besides Sprowl, one

other candidate received a “Needs Development,” promotion rating and was

therefore also not eligible for consideration. Morris and McCall believed the

selected candidates were the best qualified for the position because they exhibited

superior leadership skills, regularly filled in as team leader, had significant

experience filling out shift turnover reports, had high technical skills, adeptly

solved problems, and had experience throughout the entire shop. After not

receiving the promotion, Sprowl filed a charge with the EEOC (“2016 EEOC

       7
         During his deposition after filing his lawsuit, Sprowl disputed additional
recommendations in the performance evaluation. He argued that he had occasionally filled in as
the team leader—at least prior to his complaint and the deterioration of his relationship with
Morris—and had developed his technical and leadership skills through courses and special
trainings. Moreover, he asserted that he had volunteered to work during his weeks off.
       8
         Confusingly, Mercedes-Benz uses the term “Needs Development” for both the potential
assessment conducted by the team leader and the overall assessment, which accounted for the
potential assessment, peer input, and performance evaluation, conducted by HR. Here, we mean
the “Needs Development” label produced by the HR department which, unlike the “Needs
Development” on the potential assessment, disqualified Sprowl for promotion.
                                              7
                Case: 19-14136       Date Filed: 07/07/2020       Page: 8 of 19



charge”). He claimed that in not promoting him, Mercedes-Benz discriminated

against him because of his race and retaliated against him for complaining about

Gamble. Neither Morris nor McCall was aware that Sprowl filed the 2016 EEOC

charge.

       In March 2017, Mercedes-Benz posted another opening for a team leader

position (the “2017 team leader promotion.”), for which Sprowl again signed up.

Sprowl once again received an updated performance review from Morris, in which

he received a performance evaluation score of 3.08 and another “Needs

Development” potential appraisal rating. This evaluation listed essentially the

same overall performance comments and skills that Sprowl needed to enhance as

in Sprowl’s previous evaluations. But in the potential appraisal section, Morris

noted that Sprowl could obtain “Ready” status by volunteering to act as a team

leader, attending leadership workshops offered at Mercedes-Benz’s training center,

and taking the lead on a project in his work area.9

       Seven candidates applied for the 2017 team leader promotion and one was

selected. Again, Sprowl was the only candidate who was not white. And again, he

was not selected. The selected candidate was rated “Ready 1” in his promotion


       9
         Sprowl, in the section for employee comments on his evaluation, wrote that it was a
“travesty” that a ten-year U.S. Navy veteran was being told that he was not ready for a
promotion to team leader when younger, white males with no experience as leaders, less
seniority, and less education were being rated “Ready.” He further stated that the evaluation was
“the continuation of a discriminatory Group Leader that [was] retaliating against [him] for
reporting a violation of [his] civil rights.”
                                                8
              Case: 19-14136    Date Filed: 07/07/2020   Page: 9 of 19



rating. Morris and McCall believed that the selected candidate was the most

qualified for the position based on the same considerations they relied on in

selecting the candidates for the 2016 team leader promotion. And Sprowl was

again not eligible for the position because of his “Needs Development” promotion

rating. The two other candidates who also received a “Needs Development”

promotion rating were also not selected.

      After not receiving the March 2017 promotion at Mercedes-Benz, Sprowl

decided to look for a new job and join his family in South Carolina. Sprowl

claimed he left Mercedes-Benz because management and his co-workers continued

to harass him and he did not believe he would ever be promoted. No one at

Mercedes-Benz told him to resign, but he felt he needed to for the sake of his

mental and physical well-being. At his new job in South Carolina, Sprowl worked

as a multi-craft maintenance technician, just as he did at Mercedes-Benz, and

earned $29.75 per hour—slightly less than his approximately $32 per hour wage at

Mercedes-Benz—in addition to overtime pay and a full benefits package. In April

2017, Sprowl filed an EEOC charge (“2017 EEOC charge) complaining that his

former employer, Mercedes-Benz, retaliated against him for filing the 2016 EEOC

charge by denying him promotion. The EEOC provided Sprowl a notice of right to

sue in February 2018, along with an investigator’s report into the matter, and




                                           9
              Case: 19-14136     Date Filed: 07/07/2020   Page: 10 of 19



Sprowl filed his complaint in the United States District Court for the Northern

District of Alabama shortly thereafter.

      The district court granted Mercedes-Benz’s motion for summary judgment.

With regard to his discrimination claim, the district court found that Sprowl had

shown that he was qualified for the promotions and thus established a prima facie

case of discrimination on the basis of race, but that he had not produced sufficient

evidence to disprove the legitimate reasons presented by Mercedes-Benz for not

promoting him. As to Sprowl’s retaliation claim, the court found that he failed to

present a prima facie case of retaliation because he did not establish a causal link

between the failure to promote and the protected activity, and had also failed to

establish pretext. Finally, regarding Sprowl’s constructive discharge claim, the

district court found that, even construing the facts in the light most favorable to

Sprowl, no reasonable person in his position would find his working conditions so

intolerable that they felt compelled to resign. Accordingly, the district court

granted Mercedes-Benz’s motion and dismissed Sprowl’s complaint with

prejudice. Sprowl timely filed a notice of appeal.

                               II.    Standard of Review

      We review a district court’s order granting summary judgment de novo,

“viewing all the evidence, and drawing all reasonable inferences, in favor of the




                                          10
               Case: 19-14136        Date Filed: 07/07/2020       Page: 11 of 19



non-moving party.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th

Cir. 2005).

                                         III.   Discussion

       Sprowl argues that the evidence he presented was sufficient to defeat

summary judgment for his discrimination, retaliation, and constructive discharge

claims related to his employer’s failure to promote. 10 As explained further below,

we conclude that Sprowl has not shown that his employer’s articulated and

legitimate reasons for promoting other candidates were pretextual, thus making

summary judgment appropriate for both his retaliation and discrimination claims.11

We also hold that summary judgement was appropriate for the constructive

discharge claim because, even construing the evidence in the light most favorable

to Sprowl, no reasonable jury could find that his working conditions had become

so unbearable that a reasonable person in his position would be compelled to



       10
         Although these claims were brought under both Title VII and 42 U.S.C. § 1981, the
claims have the same burden and are both subject to the same McDonnell Douglas framework.
See Lewis v. City of Union City, Ga., 918 F.3d 1213, 1217 (11th Cir. 2019).
       11
           In his reply brief, Sprowl appears to argue that the discrimination happened before the
failure to promote, not during the promotion process. Because such an argument would concede
that no discrimination affected the adverse employment action, i.e., the failure to promote, and
because an adverse employment action is central to the claims Sprowl advances, we decline to
consider this argument. In any case, this argument was waived by not raising it at the district
court level or even in the opening brief. See Finnegan v. Comm’r of Internal Revenue, 926 F.3d
1261, 1271 (11th Cir. 2019) (“The general rule is that we will not consider an issue raised for the
first time on appeal.”); Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1306 (11th Cir. 2012)
(collecting binding cases which hold arguments not raised in the opening brief are waived).


                                                11
               Case: 19-14136       Date Filed: 07/07/2020       Page: 12 of 19



resign. As we proceed through the analysis, we are guided by the principle that

“unsubstantiated assertions alone are not enough to withstand a motion for

summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir.

1987). Likewise, inferences predicated on speculation, or a mere scintilla of

evidence in support of the nonmoving party, will not suffice to overcome a motion

for summary judgment. Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016). 12

       A. Failure to Promote: Race Discrimination and Retaliation Charges

       Title VII makes it an unlawful employment practice for an employer to take

adverse employment actions against an employee “because of such individual’s

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a). Further,

under Title VII, an employer may not retaliate against an employee “because he

has opposed any practice made an unlawful employment practice by this

subchapter, or because he has made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under this subchapter.” Id.

§ 2000e-3(a). In the absence of direct evidence of discrimination, a plaintiff can

prove a discrimination claim or a retaliation claim under Title VII through


       12
           On account of these evidentiary principles, we decline to address Sprowl’s claim that
the district court was incorrect to exclude the EEOC investigator’s report from evidence. For the
purposes of this appeal, we presume the evidence was admissible. However, the statements
contained within the report are “inferences predicated on speculation” from employees with no
personal knowledge of the hiring process, and therefore do not advance Sprowl’s case. Melton,
841 F.3d at 1219. Similarly, we decline to address Sprowl’s contentions that his supervisor
turned his coworkers against him because he offers no evidence to support this belief.

                                               12
               Case: 19-14136       Date Filed: 07/07/2020       Page: 13 of 19



circumstantial evidence, which we analyze using the three-step, burden-shifting

framework established in McDonnell Douglas v. Green, 411 U.S. 792 (1973). See

Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010); E.E.O.C. v.

Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002). To succeed under

this framework, a plaintiff must first present enough evidence to establish a prima

facie case of discrimination; the employer then has the burden of production to

articulate legitimate, nondiscriminatory reasons for the adverse employment

action; and then the plaintiff must prove that those reasons were pretext. Joe’s

Stone Crabs, 296 F.3d at 1272. Here, we may proceed directly to the pretext step

(or “third step”) of the analysis for both the retaliation and racial discrimination

claims and presume, as the district court did, that Sprowl established a prima facie

case for each.13 See Ctr. v. Sec’y, Dep’t of Homeland Sec., Customs & Border

Prot. Agency, 895 F.3d 1295, 1303 (11th Cir. 2018). Because both claims fail at

the same step of the McDonnell-Douglas test, and because the facts underlying

each claim are the same, we analyze them together.

       Under the third step of the McDonnell-Douglas framework, the court must

consider all the evidence to determine if a reasonable factfinder could conclude


       13
          The district court found that Sprowl did not meet a prima facie case for retaliation
because he could not establish a causal connection between his 2015 internal complaint about
Gamble or his 2016 EEOC charge and Mercedes Benz’s decision not to promote him in 2016 or
2017. Because, for the purpose of our analysis, we assume that Sprowl could establish a prima
facie case, we do not address whether his retaliation claim stems from his internal complaint or
his 2016 EEOC charge.
                                               13
             Case: 19-14136     Date Filed: 07/07/2020   Page: 14 of 19



that the employer’s legitimate reasons for the adverse conduct were pretext for

discrimination. Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir.

1997). The burden to prove pretext is on the plaintiff. See Hornsby-Culpepper v.

Ware, 906 F.3d 1302, 1312 (11th Cir. 2018). An employer’s proffered reason for

the adverse action is not pretext for discrimination unless the plaintiff can show

“both that the reason was false, and that discrimination was the real reason.” St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (emphasis in original). A

plaintiff may establish pretext by showing that “the legitimate nondiscriminatory

reasons should not be believed” or that “discriminatory reasons more likely

motivated the decision than the proffered reasons.” Standard v. A.B.E.L. Servs.,

Inc., 161 F.3d 1318, 1332 (11th Cir. 1998).

      Mercedes-Benz proffered two reasons for its 2016 and 2017 team leader

promotion decisions: first, that Sprowl did not demonstrate the leadership qualities

necessary for the promotion, and second, that the candidates chosen were the most

qualified. Sprowl advances the following arguments to show that these were

pretext for discrimination or retaliation: (1) Sprowl’s “Needs Development” ratings

in his performance reviews were inconsistent with his actual experience and

demonstrated potential; (2) two fellow employees thought Sprowl was qualified for

the promotion and was passed over due to the Gamble incident; (3) Sprowl’s name

was initially not on the list to be considered for the 2016 team leader promotion,


                                         14
             Case: 19-14136     Date Filed: 07/07/2020   Page: 15 of 19



even though he had applied for it; (4) all the candidates chosen were white; and

(5) all the candidates chosen had similar performance reviews to Sprowl’s.

      These arguments are clearly insufficient to show pretext. First, Sprowl’s

disagreement with his “potential appraisal” rating in his performance reviews does

not render Mercedes-Benz’s explanation of its promotion decisions pretextual. For

starters, when weighing whether an employee actually needed development, our

caselaw makes clear that only the employer’s legitimate belief matters. Vessels v.

Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005); Kidd v. Mando Am.

Corp., 731 F.3d 1196, 1206 (11th Cir. 2013). But even if we were to consider

Sprowl’s disagreement, Mercedes-Benz presented unrefuted evidence that the

potential appraisal rating in his performance review was only one of several factors

considered in the promotion decision. Further, Morris gave numerous reasons for

Sprowl’s “Needs Development” potential appraisal ratings, most of which Sprowl

does not contest. For example, Sprowl does not dispute that he had not taken

certain leadership courses, led projects in his area, completed administerial tasks

behooving of a team leader such as filling out shift turnover reports, or obtained

cross-training in all aspects of his maintenance team. Sprowl “can not [sic]

establish pretext merely by disagreeing with the evaluations.” Standard, 161 F.3d

at 1333.




                                         15
             Case: 19-14136     Date Filed: 07/07/2020   Page: 16 of 19



      Sprowl’s contention that the initial exclusion of his name from the peer input

sheet shows pretext is also not persuasive. The record shows that this oversight

was an administrative mistake and corrected immediately. See Ctr. v. Sec’y, Dep’t

of Homeland Sec., Customs & Border Prot. Agency, 895 F.3d 1295, 1303–04 (11th

Cir. 2018) (finding that an agency error which was quickly corrected did not

establish pretext because there was “no evidence to establish that this temporary

error was anything but a genuine oversight.”). Moreover, the employee who made

the mistake did not know Sprowl or that he was black.

      Sprowl’s argument that he was comparably qualified to the selected

candidates is likewise unpersuasive. It is not enough for Sprowl to “simply argu[e]

or even [] show[] that he was better qualified than the person who received the

position he coveted.” Springer v. Convergys Customer Mgmt. Grp., 509 F.3d

1344, 1349 (11th Cir.2007) (per curiam) (quoting Brooks v. County Comm'n of

Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006)). Rather, he “must show that

the disparities between the successful applicant’s and [his] own qualifications were

‘of such weight and significance that no reasonable person, in the exercise of

impartial judgment, could have chosen the candidate selected over the plaintiff.’”

Id. (quoting Cooper v. Southern Co., 390 F.3d 695, 732 (11th Cir. 2004)). Sprowl

has not even attempted to make that showing. Nor could he. The candidates

selected were rated more highly in their performance reviews and peer evaluations,


                                         16
              Case: 19-14136     Date Filed: 07/07/2020     Page: 17 of 19



which resulted in them receiving “Ready 1” or “Ready 2” promotion ratings. By

comparison, Sprowl’s lower ratings in his performance review and peer evaluation

resulted in a “Needs Development” promotion rating. This rating disqualified him

from consideration. True, these are subjective criteria for promotion, but “[a]bsent

evidence that subjective hiring criteria were used as a mask for discrimination, the

fact that an employer based a hiring or promotion decision on purely subjective

criteria will rarely, if ever, prove pretext under Title VII or other federal

employment discrimination statutes.” Id. at 1185. The fact that these candidates

were white while Sprowl was black does not refute the legitimate differences the

employer perceived between the candidates, especially because other white

candidates who had similar reviews to Sprowl were also rejected.

      At base, Sprowl disagrees with his employer’s choices. But arguments that

“merely dispute the wisdom” of an employer’s choices are “insufficient to

establish pretext.” Hornsby-Culpepper, 906 F.3d at 1313. Thus, both Sprowl’s

retaliation claim and racial discrimination claim fail.

      B. Constructive Discharge Claim

      To establish a valid constructive discharge claim, a plaintiff must show that

his “working conditions were ‘so intolerable that a reasonable person in [his]

position would have been compelled to resign.’” Poole v. Country Club of

Columbus, Inc., 129 F.3d 551, 553 (11th Cir. 1997) (quoting Thomas v. Dillard


                                           17
             Case: 19-14136    Date Filed: 07/07/2020   Page: 18 of 19



Dep’t Stores, Inc., 116 F.3d 1432, 1433–34 (11th Cir. 1997)). This showing has

“two basic elements”: (1) that the plaintiff “was discriminated against by his

employer to the point where a reasonable person in his position would have felt

compelled to resign,” and (2) “that he actually resigned.” Green v. Brennan, 136

S. Ct. 1769, 1777 (2016).

      Sprowl argues that his working conditions were intolerable because (1) he

was blamed for Gamble’s termination such that his coworkers no longer associated

with him and (2) Mercedes-Benz declined to promote him on two occasions. Even

assuming that “placing blame” on an employee is an intolerable working condition,

Sprowl has not set forth any objective evidence establishing that anyone blamed

him for Gamble’s termination or that one of his superiors at Mercedes-Benz

instructed his coworkers to be unfriendly towards him. See Fitz v. Pugmire

Lincoln-Mercury, Inc., 348 F.3d 974, 977−78 (11th Cir. 2003) (“Mere suspicion of

an unsubstantiated plot is not an intolerable employment condition.”). And absent

a showing of additional, difficult working conditions, failure to promote does not

give rise to an intolerable working condition. See Wardwell v. Sch. Bd. of Palm

Beach Cty., Fla., 786 F.2d 1554, 1558 (11th Cir. 1986) (holding that a plaintiff

“who may have been frustrated” by her failure to be promoted, combined with

added workload and “embarrassment” at work, “simply d[id] not rise to the

intolerable level at which a reasonable person would feel compelled to resign.”).

                                         18
             Case: 19-14136    Date Filed: 07/07/2020   Page: 19 of 19



Thus, the district court did not err in granting Mercedes-Benz’s motion for

summary judgment as to Sprowl’s constructive discharge claim.

      AFFIRMED.




                                        19